tcmemo_1998_302 united_states tax_court neal t baker enterprises inc petitioner v commissioner of internal revenue respondent docket no filed date john k mirau for petitioner lisa kuo for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency in petitioner's federal_income_tax for the tax_year ended date taxable_year in the amount of dollar_figure this case involves the question of whether petitioner may defer recognition of gain from the disposition of certain real_property under sec_1031 more specifically we must decide whether petitioner held the exchanged real_property primarily for sale so that the gain is taxable in the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner's principal office was located in san bernardino california at the time it filed its petition petitioner filed a u s_corporation income_tax return form_1120 for the taxable_year with the director internal_revenue_service center fresno california petitioner used a fiscal_year ending march petitioner was incorporated on date under the laws of the state of california from petitioner's inception to the taxable_year neal t baker mr baker as president and director of petitioner controlled and directed its operations additionally starting in mr baker was petitioner's chief financial officer during the period from all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure at times during the period to neal t baker also served as treasurer and secretary of petitioner besides his role with petitioner mr baker was a charter member of the business bank of california as a chairman of the bank's loan committee mr baker reviewed construction loans to carol baker served as petitioner's vice president and director at times during the period from to one other person served in the position of treasurer secretary chief financial officer or director petitioner's articles of incorporation filed date listed the following purposes a primary purpose--to operate drive-in restaurants secondary purpose--to construct and sell buildings and to manufacture fabricate assemble to take purchase to purchase acquire own hold use lease either as b and otherwise acquire own hold use sell assign transfer exchange lease and otherwise dispose_of and to invest trade deal in and with goods wares and merchandise and supplies and all other personal_property of every class and description c lessor or lessee grant sell exchange subdivide mortgage convey in trust manage improve construct operate and generally deal in any and all real_estate improved or unimproved stores office buildings dwelling houses apartment houses hotels manufacturing plants and other buildings and any and all other_property of every kind or description real personal and mixed and wheresoever situated either in california other states of the united_states or foreign countries in petitioner engaged in a corporate restructuring in which baker's burger was incorporated to conduct petitioner's fast-food business according to the minutes of the special meeting of the board_of directors on date the chairman mr baker explained that baker's burgers inc a california corporation was formed to conduct the drive-in hamburger and taco stand business separate and apart from the contracting business both of which were carol baker was also petitioner's secretary in and formerly carried on by neal t baker enterprises he further stated that the two businesses were for all practical purposes totally unrelated and that it had become necessary to conduct the two businesses separately in order to facilitate flexibility expansion cost control proper management and the raising of capital mr baker testified that the restructuring was in part to prepare baker's burgers inc for a possible public offering petitioner transferred assets valued at dollar_figure to baker's burgers inc in exchange for stock of baker's burgers inc as a result of the restructuring petitioner held real_estate holdings which included buildings for fast-food locations which were leased to baker's burger inc real_estate held for investment and real_estate held for development after petitioner continued to construct additional fast-food locations and also continued to contract with third parties for the construction of residential properties in regard to its construction operations petitioner had a contractor's license with the state of california but it did not have any contracting equipment all the contracting work was done through subcontractors petitioner recorded the work done payments by its subcontractors under work-in- progress construction in-progress accounts petitioner used realtors to sell its properties petitioner recognized revenue from these sales when escrow closed on date petitioner filed its restated articles of incorporation with the state of california providing the purpose to engage in any lawful act or activity for which a corporation may be organized under the general corporation law of california other than the banking business the trust company business or the practice of a profession permitted to be incorporated by the california corporations code beaumont property--tract no on date petitioner purchased from the simoffs vacant land in beaumont california beaumont property for dollar_figure beaumont property is bounded on the west by pennsylvania avenue the east by cherry avenue the south by 10th street and the north by another lot north of 11th street when petitioner purchased the beaumont property the property was zoned r-1 for single-family residential use petitioner never made an application to have the beaumont property rezoned to r-4 multi-family residential use from through petitioner hired three engineering firms to process tentative maps on the beaumont property h d marcell wes engineering and garner troy associates inc petitioner's purchase of the beaumont property was contingent upon the tentative subdivision map being approved by the city of beaumont planning commission planning commission at that time there was a subdivision map prepared by h d marcell for the simoffs this tentative map proposed to subdivide the property into lots for the construction of single-family residential houses on date the tentative subdivision map was approved by the planning commission the map was assigned tract no on date petitioner's board_of directors authorized the preparation and filing of an application to the real_estate commissioner of the state of california for a public report in connection with the subdivision and sale of real_property on the lots of the beaumont property later petitioner hired wes engineering to prepare a revised tentative map for tract no the map proposed single- family residential lots and was resubmitted to the city of beaumont on date in date the new tentative map was approved by the planning commission on date wes engineering prepared and executed a rough grading plan for tract no which was approved by the city of beaumont on date in regard to the entire beaumont property in the city of beaumont required a bond of dollar_figure to be posted to guarantee construction of street improvements and sewer improvements in early the city of beaumont contracted with cg engineering to design and prepare improvement plans for pennsylvania avenue during and the city of beaumont built street improvements on pennsylvania avenue this construction was funded by the city of beaumont lots fronting pennsylvania avenue--tract no in petitioner subcontracted with matich corporation to construct curbs gutters sidewalks water service waterline and gate valves and fire hydrants relating to the lots along pennsylvania avenue petitioner paid dollar_figure for this work in petitioner applied for a 1-year extension which was approved by the city of beaumont of its tentative map tract no in mid-1983 petitioner submitted a request to record a final map for tract no to the city of beaumont tract no pertained to the portion lots of beaumont property fronting pennsylvania avenue on date the planning commission conditionally approved petitioner's phasing for tract no on date petitioner and the city of beaumont entered into an agreement for subdivision improvements on tract no the final map for tract no was recorded on date creating lots along pennsylvania avenue in petitioner contracted with michael c mize to install 8-inch sewer laterals for the lots along pennsylvania avenue at a total cost of dollar_figure on or about date petitioner contracted for the construction of single family residences in tract no petitioner entered into contracts with subcontractors who built the residences the houses were constructed in two phases the first_phase of houses construction commenced on date and the second_phase of homes construction commenced on date petitioner sold the homes from date through date as follows date of sale address selling_price e 10th street pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue e 11th street e 11th street pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner classified the cost of the houses on the beaumont property under cost of houses sold and classified income from their sale as ordinary_income exchange property--tract no the tentative map for tract no expired in in regard to the remaining lots of the beaumont property hereinafter referred to as the exchange property4 in tract no petitioner resubmitted a tentative map in date exchange property is the beaumont property minus the lots created by the final map of tract no in date petitioner prepared a parcel map tract map application form and a city of beaumont environmental review processing application form for the exchange property during date public hearings involving the planning commission occurred in regard to the proposed forty-eight lot subdivision for construction of single family homes on date the city conditionally approved the tentative map for the exchange property on date the city approved the tentative map for the exchange property tract no and subsequently extended the approval of the map until date garner troy associates prepared a draft tentative map dated date for tract no between date and date garner troy associates prepared the final map and portions of the improvements plans for tract no in accordance with the conditions as revised imposed by the city of beaumont at that time petitioner worked with james dotson the engineer for the city of beaumont to revise the conditions on the exchange property for petitioner mr dotson was able to lock-in the city's prices for its fees before the city implemented resolution no while petitioner never obtained a feasibility study of off- site improvements regarding the exchange property garner troy and associates prepared a quantity and cost estimate preliminary for tract no dated date stating costs of dollar_figure for the exchange property later in a quantity and cost estimate preliminary for tract no dated date garner troy and associates estimated the costs were in the amount of dollar_figure the quantity and cost estimate was approved by mr dotson for the city of beaumont on date on date the city approved a grading plan for tract no petitioner made no improvements on the exchange property exchange in gold coast development inc gold coast approached petitioner with an offer of dollar_figure to purchase the exchange property petitioner indicated that it was unwilling to sell the exchange property but would be willing to exchange the exchange property on date petitioner entered into an exchange_agreement with empire realty exchange inc empire the conveyance of the exchange property was contingent upon the following petitioner's house plans being approved for construction by the city of beaumont gold coast being able to secure building permits for the houses gold coast verifying with the city that all necessary approvals to enable gold coast to record a final subdivision map for single family lots have been obtained securing sewer permits for the project from existing treatment plant's capacity and securing water connections pursuant to the exchange_agreement empire agreed to acquire and convey to petitioner one or more parcels of property to be designated by petitioner on date empire arranged for the sale of the exchange property to ameriasian successor_in_interest to gold coast for dollar_figure a grant deed conveying the exchange property from petitioner to ameriasian was recorded the same day petitioner did not receive any proceeds from the sale of the exchange property petitioner received a dollar_figure exchange credit with empire for acquiring property yet to be designated pursuant to the exchange_agreement petitioner designated the following four properties to empire within days after date an undivided 87-percent interest in a parcel of vacant land located along phelan road in phelan california four lots with a house located along mentone boulevard in mentone california three lots with a fast-food store located along mount vernon in colton california and parcels of vacant land located along palm avenue in highland california all four properties were commercial properties suitable for constructing fast-food stores empire purchased the four designated properties within days after date grant deeds conveying the four designated properties from the respective sellers to petitioner were recorded within days after date development of exchange property by elkhorn around march date gold coast approached elkhorn development company elkhorn and proposed that they jointly build houses on the exchange property elkhorn was not interested in a joint_venture subsequently gold coast offered to sell the exchange property to elkhorn in regard to the exchange property elkhorn discussed with robert bounds the city manager for beaumont topics such as the water connections sewer connections the city conditions and the market elkhorn knew that the city had a limited number of sewer permits elkhorn also discussed with mr garner petitioner's engineer the tentative map conditions and easements on the exchange property deciding it would be profitable to purchase the exchange property on date elkhorn agreed to purchase the exchange property from gold coast amerasian on date elkhorn purchased the exchange property from amerasian for dollar_figure in resolution no dated date the city of beaumont authorized and consented to the filing of the final map for tract no on date elkhorn recorded the final subdivision map for tract no creating lots in the exchange property the subdivision agreement for tract no was approved by the beaumont city council on date around june date meadowlark homes a successor_in_interest to elkhorn began to install the off-site improvements for the exchange property meadowlark homes initially estimated dollar_figure dollar_figure per lot as the cost for off-site improvements in a letter dated date the beaumont-cherry valley water district informed meadowlark homes of a proposed increase in water connection fees but gave meadowlark homes an opportunity to obtain the connections at the existing rate on date meadowlark homes purchased the water connections at the existing lower rate around september date meadowlark homes began construction of the houses meadowlark homes first built houses which were sold for an average price of dollar_figure next meadowlark homes built the second set of houses but sales of these houses were slower then the first due to a drop in the market at the end of ultimately meadowlark homes made a profit of about dollar_figure on the sale of the homes tax_return and accounting information petitioner realized a dollar_figure gain from the sale of the exchange property this gain was reported on line of schedule m-1 attached to petitioner's return respondent in his notice_of_deficiency dated date determined that the exchange did not qualify as a nontaxable_exchange under sec_1031 prior to the taxable_year the accounting firm of sauer dudley mckenzie and bovee prepared petitioner's financial statements and tax returns after taxable_year the accounting firm of eadie and payne prepared petitioner's financial statements and tax returns from the time petitioner purchased the beaumont property until the time petitioner disposed of the property in petitioner classified the exchange property under work-in- progress accounts on its return for petitioner reported its business activity as re subdiv develop and described the product or service as operator-develop opinion generally a taxpayer must recognize the entire amount of gain_or_loss on the sale_or_exchange of property sec_1001 sec_1031 provides an exception to the general_rule and allows a taxpayer to defer gain_or_loss from exchanges of petitioner signed form_872 consent to extend time to assess tax extending the time for assessment for the period ended date until date property held for productive use in a trade_or_business or for investment however the nonrecognition treatment of sec_1031 does not apply to any exchange of property_held_primarily_for_sale sec_1031 the test of whether property is held primarily for sale or for investment is applied at the time of the exchange see 89_tc_467 petitioner bears the burden of proving that it had the requisite investment intent 78_tc_225 respondent argues that the transaction fails to qualify under sec_1031 because petitioner held the exchange property primarily for sale petitioner argues that it held the exchange property for investment consequently our focus is solely upon the characterization of the exchange property for purposes of sec_1031 neither the code nor the regulations define held for investment the regulations provide that u nproductive real_estate held by one other than a sec_1031 provides in general--no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment respondent has not challenged the applicability of sec_1031 on any other ground dealer for future use or future realization of the increment in value is held for investment and not primarily for sale sec_1_1031_a_-1 income_tax regs in 760_f2d_1039 9th cir affg 81_tc_782 the court stated that a taxpayer may satisfy the 'holding' requirement by owning the property and the 'for productive use in trade_or_business or for investment' requirement by lack of intent either to liquidate the investment or to use it for personal pursuits for purposes of sec_1031 neither the code nor the regulations define held primarily for sale whether property is held primarily for sale is a question of fact in the context of sec_1221 the supreme court held that the term primarily means of first importance or principally 383_us_569 in analyzing primarily for sale petitioner relies on the factors established in sec_1221 cases which are used to determine whether property was primarily held_for_sale to customers in the ordinary course of business the purpose for which the property was initially acquired the purpose for which the property was subsequently held the extent to which improvements if any were made to the property by the taxpayer the frequency number and continuity of sales the extent and nature of the transactions involved the ordinary business_of_the_taxpayer the extent of advertising promotion or other active efforts used in soliciting buyers for the sale of the property the listing of property with brokers and the purpose for which the property was held at the time of sale 54_tc_1278 none of the factors are conclusive standing alone but rather all of the factors taken as a whole govern id respondent correctly points out that sec_1221 applies a different standard than sec_1031 see 35_tc_90 sec_1221 excludes from the term capital_asset property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business emphasis added unlike sec_1221 the qualifying language of sec_1031 omits the phrase to customers in the ordinary_course_of_his_trade_or_business because sec_1031 deals only with property_held_primarily_for_sale this is the only requirement for the applicability of the exception to sec_1031 id see 49_tc_180 land dynamics v commissioner tcmemo_1978_259 in determining whether the exchange property was held primarily for sale the factors presented in sec_1221 cases such as maddux constr co v commissioner provide guidance in making this determination but we are not concerned with factors analyzing whether the property was sold to customers in the ordinary course of business or whether the property was held in petitioner's trade_or_business see black v commissioner supra pincite court rejected taxpayer's argument that property acquired in a like-kind_exchange but held primarily for sale should come within sec_1031 if the sale was not within the taxpayer's ordinary course of business paullus v commissioner tcmemo_1996_419 as a result the exclusion of property_held_primarily_for_sale from nonrecognition treatment in sec_1031 is broader than the exception to capital_gain treatment in sec_1221 purpose for which beaumont property was initially acquired petitioner argues that its original intent in purchasing the beaumont property was to construct duplex or four-plex rental apartment units according to petitioner its intent was to hold such units for long-term investment petitioner relies on mr baker's testimony regarding discussions with his broker carl mellor about rezoning the property to multi-family use we do not find mr baker's statements regarding petitioner's original intent persuasive in direct contrast with the assertion that petitioner intended to hold the property for construction of duplex or four-plex rental units its purchase was contingent upon the tentative subdivision map for the beaumont property being approved by the city of beaumont this tentative map proposed to subdivide the property into lots for the construction of single-family residential houses petitioner did not make the purchase contingent on getting r-4 multi-family residential zoning further when petitioner purchased the beaumont property on date the property was zoned r-1 for single-family residential homes afterwards petitioner never made any attempts to have the beaumont property rezoned to multi-family residential use the beaumont property was not suitable for commercial development such as a fast-food location from the evidence we find that petitioner's initial purpose in acquiring the beaumont property was to hold the property for sale subdivide the property into lots for single-family residential houses intent after acquisition w hile the purpose for the acquisition must be given consideration intent is subject_to change and the determining factor is the purpose for which the property is held at the time of the exchange 35_tc_1 see cottle v commissioner t c pincite thus we must decide whether petitioner abandoned its original intent and at trial mr baker testified that the lot sizes and configurations of the tentative map would be suitable for the construction of duplexes however the tentative map specifically proposed single-family residential houses thereafter at the time of the exchange held the property for investment in an attempt to show its later intent petitioner points out that only after purchasing the beaumont property did its broker mr mellor inform petitioner that it would not be able to get the beaumont property rezoned it is argued that at this point petitioner decided not to subdivide the beaumont property but instead decided merely to process a tentative map to determine conditions for development of the property after determining the conditions petitioner would be able to analyze the costs and feasibility of development according to petitioner after obtaining approval of the tentative map which contained conditions for development of the property it was decided that development of the beaumont property was not feasible because the cost of off-site improvements was too high for the construction of entry-level homes petitioner asserts at this point it held the property without any specific plan of action other evidence indicates that petitioner had an intent to subdivide the property such as the discussion with c h j materials laboratory inc regarding a soil investigation report on date petitioner's board_of directors authorized the preparation and filing of an application to the real_estate commissioner of the state of california for a public report in connection with the subdivision and sale of real_property on the lots of the beaumont property this reinforces the conclusion that as of date the board_of directors decided to subdivide the beaumont property also mr baker testified that he felt that petitioner would go ahead and try to subdivide it into single family houses which resulted in a series of changes in the tentative map over a period of several years subsequent intent in regard to the lots vs the lots contemporaneous facts not self-serving testimony given years later are important in establishing intent 546_f2d_210 6th cir 511_f2d_185 6th cir in establishing its intent petitioner relies heavily on mr baker's statements in evaluating these statements we examine them in light of the events that transpired from until the exchange in in particular we examine petitioner's development of the lots in tract no and petitioner's actions in regard to the exchange property because intent may vary from tract to tract see 317_f2d_360 6th cir based on the city of beaumont's construction of improvements along pennsylvania avenue in and petitioner asserts that it changed its intent with respect only to the lots fronting pennsylvania avenue it contends that mr baker made a determination that the lots could be inexpensively subdivided and that entry-level houses could be profitably built on tract no from that time forward petitioner's intent was to hold the lots for sale after obtaining the final map for tract no petitioner ultimately subdivided the lots constructed the houses and sold the houses petitioner asserts that its intent in regard to tract no held_for_sale differed from its intent in regard to the exchange property mr baker testified that at the time of the filing of the final map for the lots fronting pennsylvania avenue he had already decided that constructing homes on the remaining portion of the property was not feasible petitioner contends that it partitioned the lots constituting the exchange property from the rest of the tract as evidenced by the recording of the final map relating only to the lots and excluding the exchange property the fact that the final map only pertained to the lots fronting pennsylvania avenue does not lead to the conclusion that the exchange property was held for investment it is possible that petitioner partitioned the property for other reasons such as minimizing the bond to be posted for improvements on the property we note that a letter dated date written by garner troy associates inc and signed by mr baker implied that petitioner would undertake in stages the development of the entire tract continued petitioner primarily relies on mr baker's statements to determine its intent at the time of the exchange in support of its intent not to subdivide the exchange property petitioner lists several factors cost of off-site improvements lack of housing market other obstacles and health concerns according to petitioner the primary reasons for not subdividing the exchange property were the cost of the off-site improvements and its unsuccessful sales record in selling the lots in tract no feasibility of development off-site costs petitioner claims that the cost of off-site improvements prohibited development of the lots in the exchange property as a result petitioner argues that it held the exchange property for investment in regard to the exchange property petitioner received an estimate of off-site costs in in the amount of dollar_figure and received another estimate in in the amount continued on behalf of our client neal t baker enterprises inc owner of approved tentative tract no we hereby request permission to phase tract our client wishes to initially improve and build on lots adjacent to pennsylvania avenue lots as shown on the attached print of a copy of the approved tentative map from tract although it is the owner's intent to phase this tract into two phases defining the initial tract by number subsequent phases if any would be defined as tract no tract no etc with the number defining the last phase improvement plans street sewer water grading etc shall be modified to correspond and made compatible for any and all phases to the satisfaction of the city of beaumont of dollar_figure petitioner compares these estimates to the off-site costs incurred in regard to the lots of approximately dollar_figure per lot in regard to the off-site improvements respondent submitted an expert report prepared by donald lohr which estimated the off-site improvement costs for the beaumont property mr lohr estimated off-site improvements for the lots in tract no to be dollar_figure per lot using the cost estimate to which he then added costs of waterlines and appurtenances plus costs for miscellaneous items mr lohr initially determined the off-site cost in was dollar_figure per lot for the exchange property the cost would be dollar_figure in light of information available after filing his report the cost estimate mr lohr determined that the off-site costs were slightly over dollar_figure per lot for the exchange property mr lohr stated that these costs associated with tract no and tract no were not prohibitive according to mr lohr t he costs to develop tract no were below the average cost to develop single-family lots at that time and the costs to develop tract no were no more than average in relation to those prevailing in according to mr kanengiser of meadowlark homes the off-site costs incurred by meadowlark homes in developing the exchange property were not cost prohibitive meadowlark homes estimated the off-site improvement costs to be dollar_figure per lot in its development of the exchange property meadowlark homes did not encounter any unusual or exorbitant off-site improvement costs sewer permit costs water connection costs or other costs related to the construction of the houses petitioner points out several weaknesses to mr lohr's report one weakness is that mr lohr's report included only an estimate for off-site improvementsdollar_figure because mr lohr's report was not a full feasibility study the report excluded consideration of such items as land costs financing costs and overhead costs however prior to filing its post-trial briefs petitioner did not draw attention to those items and argued only that the off-site costs made development of the exchange property infeasible even if petitioner may now extend its position it offered no evidence of the breakdown of the total costs other than the off-site costs to show that total costs presented an impediment to developing the exchange property as noted petitioner never obtained a feasibility study in regard to the property petitioner also points out that mr lohr's estimate of the off-site costs for each of the lots was roughly double his estimate of the off-site costs associated with each of the off-site improvements include such things as grading utilities electricity sewer water and cable lots mr lohr noted that an estimate of the costs for lots in would have been dollar_figure per lot petitioner compares this to the roughly dollar_figure per lot for the lots in the exchange property according to petitioner the estimated profit per home of about dollar_figure per lot would be wiped out by the increased off-site cost of dollar_figure per lot our evaluation of petitioner's argument is restricted because it did not submit any projected profit analysis for the development besides mr baker's testimony in regard to the lots only after construction did mr baker check the costs and he felt there was a profit somewhere around to dollar_figure per house maybe a little higher later mr baker testified that petitioner made profit of around dollar_figure maybe dollar_figure to dollar_figure the parties submitted a summary by petitioner's accountant eadie and payne reflecting the following income on the sale of the houses date of sale addre sec_1202 e 10th street pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue e 11th street e 11th street pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue selling_price dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure according to this petitioner's income from the sale of the houses averaged dollar_figure petitioner attempts to reduce the profit from the sale of the houses by pointing out that the following costs were not allocated to its construction activities i the cost of overhead and supervision and ii the interest costs associated with the use of corporation capital to construct the homes mr baker considered these costs in determining profit from construction activities however mr baker testified that he did not know the costs until petitioner's accountant eadie and payne informed him further mr baker testified that he did not know how the accountants accounted for the cost of overhead and supervision petitioner did not call its accountants to clarify or explain any of petitioner's cost and profit analysis see 6_tc_1158 drawing negative inference if evidence is within possession yet it is not introduced affd 162_f2d_513 10th cir petitioner also did not incur significant interest costs because it generally used cash on hand avoiding construction financing while petitioner criticizes mr lohr for not preparing a pro forma budget for the project it provided no evidence to respondent suggested a profit of dollar_figure per house while petitioner asks the court to accept an average net profit of approximately dollar_figure to big_number per home establish petitioner's projected budget for costs or its estimated profit or loss additionally petitioner argues that mr lohr's statement that the costs for the lots were no more than average does not change the fact that mr baker believed that the cost per lot was too expensive for building entry-level homes however petitioner provided no evidence to support mr baker's statements petitioner acknowledges this the only testimony before the court is the testimony of baker who testified that he concluded that it would not be profitable to do so we are reluctant to accept mr baker's conclusion we find that the off-site costs for the exchange property were not prohibitive in regard to petitioner's development of the exchange property mr garner petitioner's engineer mentioned a conversation with mr baker i don't know whether he used the word 'horrendous ' but he used some terminology saying the this was far far more than the other lots would cost him and he was discouraged at this amount petitioner uses the statement to support its position that the costs were exorbitant but the statement merely shows what mr baker told mr garner about the costs housing market and sales petitioner also asserts that another factor in petitioner's determination not to develop the lots was the unsuccessful sales program for the lots in tract no in light of the slow sales petitioner concluded that a market for entry- level homes in beaumont did not exist on or about date petitioner contracted for the construction of single family residences in tract no the houses were constructed in two phases the first_phase consisting of houses construction commenced on date and the second_phase consisting of homes construction commenced on date mr baker testified that the sales of the first six homes were slow at a rate lower than anticipated or acceptable to petitioner mr baker remarked that petitioner held the completed homes for an average for months the second_phase sold quicker but sales were still unacceptable to petitioner mr baker felt that it was not worth further subdividing the property due to the slow sales the amount of money expended and the trouble of building the houses in regard to the holding_period petitioner relies on the fact that the houses sold from date to date which is approximately a 20-month span additionally petitioner points out that only three houses sold during and that the house located pincite pennsylvania avenue took approximately months to sell however petitioner's arguments oversimplify the facts in determining the holding_period we need to know when the houses were completed and compare this to the sales dates examining the record we find the final inspection date of each of the houses mr baker stated that each house was completed except for the appliances fixture carpets and ready for sale prior to the final inspection date due to problems in the area vandalism etc in some instances the final inspection did not occur until shortly before the house was sold but petitioner presented no evidence to show when the houses were substantially completed the final inspection date and the sale date for each house are as follows final inspection date date of sale address e 10th street pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue e 11th street e 11th street pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue pennsylvania avenue phase according to petitioner's records the house pincite pennsylvania avenue in phase which was completed on or before and sold was the model home so the long holding_period for this house is not significant treating the final inspection date as the date of completion and the sale date and excluding the sale of the model home petitioner held the houses in phase for about months apiece and held the houses in phase for about months apiece in light of the evidence we are not persuaded by mr baker's testimony that sales of the houses were unacceptably slow meadowlark homes' success with the exchange property respondent uses howard kanengiser's of meadowlark homes testimony to establish the market for the development of the exchange property meadowlark homes experienced brisk sales in in regard to the first homes in due to the recession meadowlark homes experienced a drop off in sales in regard to the second homes meadowlark homes made approximately dollar_figure in profit on the development this was approximately one-third less than meadowlark had anticipated in regard to meadowlark's slower sales for the second_phase petitioner argues that this supports its position that it held the exchange property for investment because mr baker foresaw the poor sale of homes in beaumont based on i the poor sales record on the first homes ii the fact that beaumont is a low-income area that failed to share in the southern california housing boom and iii his experience in the banking business however mr kanengiser's testimony indicated that the recession was unforeseeable in discounting the relevance of mr kanengiser's testimony petitioner points out the difference between meadowlark homes' development and petitioner's development meadowlark homes built houses with an average selling_price of dollar_figure while petitioner built entry level housing in the dollar_figure to dollar_figure range and meadowlark homes borrowed approximately dollar_figure to finance the project while petitioner used working_capital borrowing no more than dollar_figure mr baker testified that petitioner was not equipped for more than entry-level houses we know that petitioner's houses in tract no sold in the price range of dollar_figure to dollar_figure and that meadowlark homes upgraded petitioner's plan selling its houses for about dollar_figure at trial there was testimony presented regarding the market in the city of beaumont mr dotson the city's engineer and mr bounds the city's manager testified to the increased real_estate market in beaumont from until the recession in other than mr baker's testimony petitioner presented no market data on sales in beaumont mr baker admitted he was generally unaware of the general level of income in beaumont and had merely an impression of the market we are not convinced that the market in beaumont supported only the upgraded houses of meadowlark homes and did not support petitioner's type of development as well further there was no evidence presented to establish that petitioner was equipped only for entry-level houses in regard to petitioner's second point petitioner did not establish that its borrowing policy limited the type of house built and the number of houses builtdollar_figure from the record we find that a market for single-family residential homes existed at the time of the exchange in petitioner has not persuaded us that the market did not support its development of entry-level low income houses other obstacles petitioner also asserts that other obstacles arose in connection with subdividing the lots which led to mr baker's conclusion that development of the exchange property would not be profitable first petitioner points to the fact that beaumont-cherry valley water district was increasing its water connection fee by approximately dollar_figure per lot however in date meadowlark homes was able to purchase the water connection at the existing rate prior to the increase mr baker testified that the maximum loan obtained by petitioner was dollar_figure however petitioner authorized its officers to obtain construction financing for example in the taxable_year petitioner had a dollar_figure construction line of credit which expired in date next petitioner points to communications by the city of beaumont of a possible limitation in sewer permitsdollar_figure sewer permits play a necessary role because in order to begin construction building permits and sewer permits are both required we note that there was concern about the city's sewer capacity in the city began to investigate the building of a new sewer plant while the city manager mr bounds was the only person who knew the number of available permits there was no evidence presented regarding any discussion of sewer permits between petitioner and him meadowlark homes was able to acquire sewer permits for the lots in the exchange property further as of the city of beaumont had not run out of sewer permits in light of the above we find that availability of sewer permits was not an obstacle to petitioner's development of the exchange propertydollar_figure health concerns at trial petitioner introduced evidence of mr baker's health in date he was diagnosed with cancer he had a however mr baker testified that he decided not to subdivide the exchange property before learning about the potential of a moratorium in its reply brief petitioner attempts to show that mr baker's decision to not record the final map in light of the threat of a moratorium shows that it was petitioner's intent to not develop the exchange property however we find little significance to petitioner's characterization in light of the lack of evidence regarding the threat fifty-fifty chance of survival in date mr baker underwent surgery which was followed by chemotherapy mr baker testified that as a result of contracting cancer he made a decision that petitioner would discontinue subdividing land thereafter petitioner built some homes on existing lots but no longer subdivided raw land into lots as petitioner's main decision maker mr baker's health impacts petitioner but we are examining petitioner's intentions in regard to the exchange property in and not necessarily petitioner's decisions regarding other aspects of its trade_or_business we first consider mr baker's statement that he spent only percent of his time at the time of exchange working for petitioner while he spent the other percent of his time supervising the food operations of baker's burgers inc mr baker and terry talley managed petitioner's construction activities because petitioner subcontracted all of its construction work the actual number of permanent employees employed by petitioner or mr baker's diminished time with petitioner is of little significance petitioner presented no evidence of actions of its board_of directors to corroborate mr baker's statement that petitioner no longer was subdividing land instead we note that on form_1120 for the taxable years and petitioner listed subdivider and developer instead of real_estate operator and lessor of building as its principal business activity additionally the evidence shows that petitioner continued its subdividing and developing activities for example petitioner continued to build houses on the 20-lot tract in yucaipa after petitioner allegedly discontinued developing recording the income from the sale of the houses as ordinary_income in and in regard to these other developments by petitioner we know that it continued to hold these properties for sale rather than investment the record does not substantiate petitioner's assertion that it built homes on existing lots and no longer subdivided raw land into lots mr baker's mere statements that petitioner intended to discontinue the development business are not enough to change the characterization of the exchange property see tollis v commissioner tcmemo_1993_63 affd per curiam without published opinion 46_f3d_1132 6th cir petitioner presented no objective and contemporaneous evidence to establish its change in intent considering petitioner's actions mr baker's health concerns do not persuade us to accept petitioner's conclusion that it stopped its subdividing and developing activities other evidence--petitioner's actions while petitioner's intent at the time of the exchange is critical it primarily relies on mr baker's statement to establish its intent without examining the actions of petitioner as a corporation see 511_f2d_185 6th cir ordinary business several courts have considered whether a taxpayer's real_estate operations were limited to the properties in question or were engaged in as part of a general real_estate business eline realty co v commissioner t c pincite discussing this point in the context of a predecessor of sec_1221 maddux constr co v commissioner t c pincite we recognize that a taxpayer in the real_estate business may also acquire and hold real_property for investment purposes maddux constr co v commissioner supra pincite dealing with sec_1221 the taxpayer has the burden of proving that when dealing with the property it was wearing the hat of an investor rather than that of a dealer 63_tc_149 in determining this we accord greater weight to the objective facts than to petitioner's statements regarding investment intent further a subsequent sale is not conclusive on the question of the primary purpose in acquiring and holding the real_estate 382_f2d_184 8th cir revg in part and affg in part 46_tc_219 dealing with sec_1221 the fact that land was held for many years does not by itself establish an intention to hold the property for investment rather than sale see 216_f2d_638 9th cir in claiming that it held the beaumont property and the exchange property for investment purpose petitioner asserts that its subdividing and developing activities were very limiteddollar_figure petitioner points out that it sold all of its houses through unrelated realtors and that it did not engage in any construction activities instead it used subcontractors petitioner contends that the heart and soul of petitioner related to the location development and construction of fast food sites to be held for investment petitioner states that a majority of its income is derived from the rental of fast-food locations17 mr baker petitioner also asserts that it had a history of holding properties for investment including properties that it at one time intended to develop however the record does not support petitioner's position at times petitioner blurs the distinction between petitioner and the separate corporation baker burger's inc when petitioner spun off in the fast-food operations to baker burger's inc mr baker stated that the two businesses were for all practical purposes totally unrelated and that it had become necessary to conduct the two businesses separately in order to facilitate flexibility expansion cost control proper continued having been one of the originators of the fast-food concept in the united_states and other rental properties the tax returns provide the following gross_receipts cost_of_goods_sold cost-houses lots big_number big_number gross_profits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number gross rents big_number big_number big_number big_number big_number big_number net_capital_gain big_number big_number big_number big_number big_number ordinary gain big_number -0- -0- petitioner points out that the financial records divide its operations into rental activities and construction activities it argues that its profits from construction activities range from percent to percent indicating a trend of decreased profits from construction activities and of increased profits from rental activities over the period in making this argument petitioner compared gross_profits from construction activities to gross rents presented with only petitioner's financial returns we cannot accept its conclusion that construction_of_property held_for_sale was a minor portion of its activities when petitioner had gross_receipts of dollar_figure in and dollar_figure in compared to gross rents of dollar_figure in and dollar_figure in continued management and the raising of capital furthermore for each taxable_year through on form_1120 petitioner listed real_estate subdivider and developer as its principal business activitydollar_figure while real_estate operator and lessor of buildings is an option provided in the instructions to form_1120 during to petitioner never listed real_estate operator and lessor of buildings as its principal business activity in taxable_year on form_3115 petitioner stated that its business and principal income was real_estate subdivider and developer real_estate rentals and affirmatively answered that it produced or acquired property for resale to which sec_263a applied mr baker testified that petitioner was in the business of subdividing and developing prior to however petitioner asserts that this is true only to the extent that the subdivision and development activities related to the eventual construction of fast-food stores or in some circumstances single-family residences mr baker stated that of the fast-food locations owned by petitioner it built approximately of them while his testimony is unclear and undocumented it seems that even though petitioner listed the wrong code number for real_estate subdivider and developer from through petitioner specifically stated its business as real_estate subdivider and developer petitioner constructed the locations over a period from prior to its incorporation in to the date of the trial besides mr baker's statement of constructing fast-food locations petitioner did not present any evidence regarding subdivision activities on property on which fast-food stores were later constructed on the other hand we note that petitioner was engaged in developing other properties in addition to the beaumont property from to petitioner purchased unimproved lots in pacific street in highland california petitioner built houses installed improvements on the remaining lots and sold all the lots in petitioner also had development projects in san bernardino yucaipa lots which were purchased in for the purpose of building houses thereon and to sell the houses upon completion and la quinata lots which were purchased in we agree with petitioner that it was engaged in several activities which included acquiring and holding_real_estate for fast-food locations which were later leased to baker's burgers dollar_figure at the same time we find that petitioner also was petitioner states that its activities included the following i holding raw land for investment purposes ii holding fee title to fast-food locations for rental to baker's burgers iii acting as master lessor to baker's burgers with respect to fast-food continued engaged in the business of subdividing and developing before and during the taxable_year dollar_figure we note that sec_1031 use of held primarily for sale does not require that the property be sold in the ordinary course of petitioner's trade_or_business as provided in sec_1221 books_and_records courts have used a taxpayer's books_and_records as evidence of an intent to change the character of an asset as of date petitioner classified the beaumont property in account no for finished houses and work-in- continued locations which were leased from third parties iv developing new fast-food sites for baker's burgers and leasing those new sites to baker's v leasing fast-food sites to third parties and vi constructing homes for sale respondent asserts that a real_estate subdivider is one that obtains land goes through the process of filing a final map to subdivide property into lots and sells the lots and that a real_estate developer is one that obtains the lots installs the improvements on the lots builds houses on the lots and sells the houses petitioner contends that respondent's analysis of the term subdivider and developer is inaccurate petitioner states that with respect to the homes built by enterprises it was its practice to either purchase subdivided land or to both subdivide land and construct homes on the subdivided lots mr dotson testified that there is potential for overlap in the terms subdivider and developer we need not worry about the exact definition of subdivider and developer because we find that petitioner was engaged in the business of both depending on the development to the extent properties were subdivided petitioner intended to build improvements on these properties further while petitioner contends it no longer subdivided raw land into lots after the record does not support this contention progress with the following description beaumont subdivision tract unimproved lots in regard to the lots in tract no the lots were recorded in work-in- progress construction-in-progress account and finished houses account petitioner never moved the property from these accounts petitioner also listed the exchange property tract no under the category of work-in-progress construction- in-progress account no and never moved the exchange property from that account during the period of to petitioner asserts that the characterization of the exchange property as work-in-progress was made by its accountants without mr baker's knowledge mr baker claims that the accountants incorrectly classified properties under work-in-progress accounts petitioner points out that many properties that were clearly held for investment such as fast-food stores were listed under the work-in-progress category it attempts to categorize the work-in-progress category as a suspense_account used to keep track of expenses petitioner concludes that the exchange property was listed under the work-in-progress account because the petitioner made expenditures_for engineering costs associated with the property in its assertions that properties were listed inconsistently petitioner solely relies on mr baker's statements about its use of the properties and the misclassification of its properties even though petitioner's accountants were listed as witnesses in the pretrial memorandum it never called the accountants to explain verify or discuss why properties were recorded in a certain manner see wichita terminal elevator co v commissioner t c pincite further petitioner did not provide any other evidence to explain its manner of accounting for the properties we note that petitioner's characterization of the exchange property in its records is consistent with its treatment of the pacific street subdivision in highland california in regard to lots in the pacific street subdivision petitioner built houses and installed only improvements on the remaining lots however petitioner kept all lots in the work-in-progress account until they were sold in petitioner classified income from the sale of the houses and the unimproved lots as ordinary_income petitioner also listed its residential development in yucaipa under work-in-progress account no and its residential development in la quinata under work-in- progress account no this is compared to petitioner's treatment of the leedom tract unimproved lots while leedom was initially in classified in the work-in-progress account petitioner later in reclassified the property into the unimproved land and vacant lots account no in regard to the exchange property which was unimproved land petitioner never moved the property from the work-in-progress account into the unimproved land and vacant lot account in regard to investment properties petitioner listed the properties such as the fontana drive-in the fontana coffee shop the kendall drive-in and the banning drive-in under the land account no under the building account no or under the undeveloped or vacant land account some investment properties were listed under the work-in-progress accounts temporarily later after completion of the buildings though this is not entirely clear the properties were moved to land accounts building accounts or undeveloped land accounts presented only with the accounting_records and mr baker's statements we are not persuaded that mr baker's conclusions that petitioner's accountants misclassified properties on its financial records are accurate as with its other subdivision properties petitioner listed the exchange property in the work-in-progress account from to further petitioner never moved the exchange property out of the work-in-progress account even though petitioner alleges it decided in or later in after completion of the lots not to subdivide the exchange property this treatment reflects petitioner's intent to keep the inactive phase of the lots in the exchange property in the work-in-progress account until development of the houses improvements we note that petitioner did not make any improvements on the exchange property however the fact that the property was not developed when it was sold does not standing alone require a conclusion that it was held for investment see 34_tc_675 activity map process petitioner contends that there were little or no activity in regard to the exchange property see olivieri v commissioner tcmemo_1966_177 we disagree in regard to the exchange property petitioner resubmitted the tentative map the tentative map was approved on june dollar_figure afterwards petitioner proceeded to obtain a final map regarding the exchange property between date and date petitioner worked with mr dotson the engineer for city to revise the conditions of approval including the cost estimate during this period dotson revised the conditions these discussions led to petitioner being able to lock-in the lower city development fees for the exchange property as of date the final map on the exchange property was approved and ready to be recorded once petitioner obtained the required signatures as of the date of the exchange the a tentative map shows the design and improvement of a proposed subdivision and the existing conditions but it cannot be recorded cal govt code secs a west final map had not been recorded by petitioner but elkhorn recorded the final map regarding the exchange property on date the date of the exchange while petitioner de-emphasizes its efforts from to petitioner spent time and money in getting the final map ready to be recorded from filing applications to discussions with city employees regarding conditions the mapping process is an involved and time-consuming processdollar_figure while the tentative map is only a conceptual plan the final map is a legal document which gives the landowner the right to build under certain conditions in explaining petitioner's action regarding the map process it asserts that a t the urging of his engineer baker authorized the processing of a new tentative map no later petitioner asserts that it continued the process because that'd be about the only way it would ever sell the property is to show someone what could be done on that property petitioner viewed the process of obtaining a tentative map as a method of determining the economic feasibility of developing property petitioner notes that the only way a landowner can determine the feasibility of developing a property is to process a the process of obtaining a final map can take from months to years it involves numerous stages of review comment and revision until the final map and improvements plans are approved tentative map we note mr dotson's testimony that submitting a tentative map is not required to determine costs and the project's profitability however using the process of tentative maps is one means to determine costs and conditions for development in this case the tentative map for the exchange property was approved in date afterwards from to petitioner spent years to process the tentative map to the point the final map was ready to be recorded in petitioner states that this process indicated that the development would not be profitable in attempting to establish its intent to not develop the property petitioner stresses the fact that the final map was not recorded by petitioner and that the final map would have expired in date mr garner testified that mr baker did not feel that he wanted to go ahead with the recording of the map so we were never given instructions to finish processing the final map and the street plans however we agree with mr dotson's statement that he did not assign any significance to petitioner's waiting to record the final map in our view petitioner went further than merely determining the feasibility of developing the exchange property whether petitioner would have let the tentative map on the exchange property expire is subject_to speculation however we know that petitioner's actions on the exchange property made the property more marketable by the final map was ready to be recorded mr baker admitted at trial petitioner wanted to sell the exchange property to get its money back while petitioner categorizes this as a vague intent we find that petitioner expended substantial time energy and money in its efforts to develop the exchange property whether petitioner was going to get its money back by subdividing and developing the property or by selling the raw land it indicates an intent to liquidate the property see 760_f2d_1039 9th cir affg 81_tc_782 extent of marketing the exchange property petitioner points out that it received an unsolicited offer to purchase the exchange property through a broker prior to receiving the unsolicited offer for the purchase of the exchange property petitioner did not list the property with a broker for sale did not advertise it for sale in any way and engaged in no other marketing efforts relating to the exchange property at the same time in connection with the lots petitioner did not actively market the development instead petitioner used unrelated realtors paullus v commissioner in attempting to demonstrate its investment intent petitioner focuses on the fact that it never recorded the final map of ie never subdivided the exchange property petitioner cites paullus v commissioner tcmemo_1996_419 in paullus the court found that the taxpayer held the property for investment despite the fact that the taxpayer filed a final map and constructed about dollar_figure in off-site improvements with the sales_price of dollar_figure on the property id petitioner compares the facts in paullus to its situation where it did not record a final map and constructed no improvements on the exchange property petitioner asserts that its activities were minor and preliminary compared to those taken by paullus in making its decision the court in paullus looked at several factors in addition to the fact of filing a final map and constructing improvements ridgemark the taxpayer in paullus segregated its business of operating ridgemark golf and country club from the development and sales of lots which were done by two other corporations ridgemark consistently reported its business activity as the operation of a golf and country club the court noted that ridgemark's actions long holding_period only limited sales to its related companies paucity of purchases and sales indicated an investment motive in holding the property the court's holding in paullus was based on the specific factual situation presented in that case while petitioner argues that the paullus and this case are similar we find that the instant case's factual situation is distinguishable from the situation surrounding the taxpayer in paullus in paullus ridgemark formed ridgemark financial corp and ridgemark construction corp to carry on the residential lot activities ridgemark's main operations were its golf and country club activities by contrast in this case petitioner was in the subdividing and developing business choosing to spin off its fast-food operations to baker's burgers inc while petitioner asserts its rental activities exceeded its development activities we do not find support for that assertion in the record while petitioner did not record the final map in it was ready to be recordeddollar_figure as discussed above petitioner had taken substantial steps in the development of the exchange property conclusion petitioner has been active as a subdivider and developer of real_estate it has the burden of proving that when it was dealing with the exchange property it was wearing the hat of an investor petitioner acquired the exchange property to construct single-family houses for sale considering all the factors we find that petitioner did not establish its investor status in connection with its holding of the exchange property while petitioner presented potential obstacles high development costs slow sales etc it did not establish that it discontinued its plans to develop the lots in the exchange property at the in a letter by elkhorn dated date it stated that petitioner was to sign and record the final map before the exchange in the end elkhorn recorded the final map time of the exchange petitioner held the exchange property primarily for sale as evidenced inter alia by its effort to make the final map ready to be recorded its efforts to lock in lower city development fees and its treatment of the exchange property in its books_and_records we conclude that the exchange property was held by petitioner primarily for sale within the meaning of sec_1031 and therefore that the exchange does not qualify for nonrecognition treatment under sec_1031 to reflect the foregoing decision will be entered for respondent
